               Case 1:20-cv-01327-SKO Document 22 Filed 09/15/21 Page 1 of 3


1    SHELLIE LOTT, SBN: 246202
     Lott Law Offices, A Professional Law Corporation
2    42 N. Sutter Street, Suite 400
3    Stockton, California 95202
     Telephone: (209) 948-9384
4    Facsimile: (209) 948-0706
5
6    Attorney for Plaintiff
                                    UNITED STATES DISTRICT COURT
7
8                                 EASTERN DISTRICT OF CALIFORNIA

9                                               FRESNO DIVISION
10
     KAREN I DAVIS,                                            Case No.: 1:20-cv-01327-SKO
11
                     Plaintiff,
12
     vs.                                                       STIPULATION AND ORDER FOR THE
13                                                             AWARD OF ATTORNEY FEES
     KILOLO KAJIKAZI,                                          PURSUANT TO THE EQUAL ACCESS
14                                                             TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     Acting Commissioner of Social Security,
15
16                   Defendant
17
18           IT IS HEREBY STIPULATED by and between the parties through their undersigned
19   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees under the
20
     EAJA in the amount of TWO-THOUSAND ONE-HUNDRED TWENTY-FIVE dollars AND
21
     FORTHY-EIGHT cents ($2,125.48). This amount represents compensation for all legal services
22
23   rendered on behalf of Plaintiff, to date, by counsel in connection with this civil action, in

24   accordance with 28 U.S.C. § 2412.
25           After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
26
     will consider the matter of Plaintiff's assignment of EAJA fees and expenses to Plaintiff's
27
     attorney. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010), the ability to honor the
28

                                  STIPULATION AND ORDER FOR THE AWARD OF ATTORNEY FEES
                              PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(D)
     1:20-CV-01327-SKO                                                                               PAGE 1
               Case 1:20-cv-01327-SKO Document 22 Filed 09/15/21 Page 2 of 3


1    assignment will depend on whether the fees and expenses are subject to any offset allowed under
2    the United States Department of the Treasury's Offset Program. After the order for EAJA fees
3
     and expenses is entered, the government will determine whether they are subject to any offset.
4
     Fees and expenses shall be made payable to Plaintiff, but if the Department of the Treasury
5
6    determines that Plaintiff does not owe a federal debt, then the government shall cause the

7    payment of fees, expenses and costs to be made directly to Shellie Lott, pursuant to the
8
     assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff's counsel.
9
             This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
10
     attorney fees and expenses, and does not constitute an admission of liability on the part of
11
12   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release

13   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
14
     EAJA attorney fees and expenses in connection with this action.
15
             This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
16
     Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
17
18
19                                                    Respectfully submitted,
20
     Dated: September 14, 2021                        /s/ Shellie Lott
21                                                    SHELLIE LOTT
                                                      Attorney for Plaintiff
22
23
                                                      PHILLIP A. TALBERT
                                                      Acting United States Attorney
24                                                    DEBORAH L. STACHEL
                                                      Regional Chief Counsel, Region IX
25
26   Date: September 14, 2021                          /s/ Christopher J. Bella
                                                      (As authorized via email on 9/13/21)
27                                                    CHRISTOPHER J. BELLA
                                                      Special Assistant United States Attorney
28

                                STIPULATION AND ORDER FOR THE AWARD OF ATTORNEY FEES
                            PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(D)
     1:20-CV-01327-SKO                                                                              PAGE 2
               Case 1:20-cv-01327-SKO Document 22 Filed 09/15/21 Page 3 of 3


1                                                            ORDER
2
                     Based upon the parties’ above Stipulation and Order for the Award of Attorney’s
3
4    Fees Under the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (the “Stipulation”) (Doc. 21),

5
             IT IS ORDERED that fees and expenses in the amount of TWO THOUSAND ONE
6
     HUNDRED TWENTY-FIVE dollars AND FORTY-EIGHT cents ($2,125.48) as authorized by
7
8    the Equal Access to Justice Act, 28 U.S.C. § 2412(d), be awarded subject to the terms of the

9    Stipulation.
10
11                   IT IS SO ORDERED.

12                   Dated:      September 14, 2021                         /s/ Sheila K.
13   Oberto              .
14                                                             UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  STIPULATION AND ORDER FOR THE AWARD OF ATTORNEY FEES
                              PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(D)
     1:20-CV-01327-SKO                                                                           PAGE 3
